Judge Becton
dissenting.
This case is exceedingly close, procedurally and factually. Procedurally, the majority upholds the indictment essentially because the majority is “not prepared to declare G.S. § 14-71.1 [the possession of stolen goods statute] fatally defective.” Ante, p. 3. Factually, the majority finds no error in Officer Jones’ testimony that he came to Wilmington “[f]or the purpose of making undercover purchases of firearms from [the defendant],” because “the officer later testified that he in fact did purchase the two weapons described in the indictment from the defendant.” Ante, p. 5. Disagreeing with the majority’s procedural and factual resolution of these two points, I dissent.
I
N.C. Gen. Stat. § 15A-924(a)(5) (1981) requires that a criminal pleading contain a plain and concise factual statement asserting facts which support every element of a criminal offense. An indictment which is fatally defective because of its failure to charge a criminal offense is not cured by a reference in the indictment to the statute under which one is charged. State v. Cooke, 272 N.C. 728, 158 S.E. 2d 820 (1968); State v. Walker, 249 N.C. 35, 105 S.E. 2d 101 (1958). Moreover, if an offense is not sufficiently charged in the indictment, appellate courts can, ex mero motu, arrest the *223judgment. State v. Cole, 294 N.C. 304, 310, 240 S.E. 2d 355, 359 (1978); State v. Walker, 249 N.C. at 38, 105 S.E. 2d at 104.
In this case, the State sought to charge the defendant William Edward (Eddie) Malloy with the offense of possessing stolen goods. An essential element of this offense is that the goods be stolen. State v. Davis, 302 N.C. 370, 373, 275 S.E. 2d 491, 493 (1981). In my view, the indictment in the case sub judice is fatally defective because it does not assert, in any language, that the goods allegedly possessed by the defendant were stolen. The indictment included the following language:
The Jurors . . . Present that . . . William Edward Malloy unlawfully and wilfully did feloniously possess . . . personal property, to wit: one Interarms 30/06 rifle . . . and one 20-gauge shotgun; the . . . property of Charles D. Todd . . . having a value of $600, having reasonable grounds to believe the same to have been feloniously stolen or taken after the felonious breaking or entering of a building occupied by Charles D. Todd DBA: Todd’s Gun Shop. . . .
True, the indictment asserts that defendant had reasonable grounds to believe that the guns were stolen. This, however, is not enough. If there was no theft, then there was no possession of stolen goods. For example, in an earlier case involving receiving stolen goods, our Supreme Court said: “If the property was not stolen or taken from the owner in violation of the statute, as where the original taking was without felonious intent, or was not against the owner’s will or consent, the receiver is not guilty of receiving stolen property.” State v. Collins, 240 N.C. 128, 130, 81 S.E. 2d 270, 272 (1954). The same can be said of possessing stolen goods even though possessing stolen goods and receiving stolen goods are different crimes. See, State v. Davis. By way of further example, if Officer Jones had sold or given the defendant an item of personal property valued at more than $400, telling the defendant at the time of delivery that the item of personal property was stolen pursuant to a breaking or entering, and the defendant kept the item of personal property, believing that Officer Jones had told him the truth, the defendant would not be guilty of possessing stolen goods, if the item of personal property had not in fact been stolen.
*224Simply put, the indictment, in order to be valid, must state that the goods alleged to be possessed by the defendant are stolen. Because the indictment in this case failed to do so, I believe the judgment should be arrested.
The strength of my conviction that the judgment should be arrested should, not be questioned because I now address the trial court’s evidentiary ruling. The majority addressed the evidenti-ary issue, and I “follow suit.”
II
Considering the following facts, which are set forth in the light most favorable to the State, I believe the trial court erred in allowing Officer Jones to testify that his purpose for coming to Wilmington was to make undercover purchases of firearms from the defendant.
On 23 or 24 September 1980, Todd’s Gun Shop was broken into and several guns were removed. Officer Clayton Jones, an undercover agent, came to Wilmington on 24 September 1980 and later that day met defendant, whom he had not previously known. Defendant was in a vacant lot working under an old blue Ford car. Officer Jones testified: “We called him and he came from under the car over to our vehicle. [The defendant] said he didn’t have the keys to the car. He told us to ride across the project and see if we could locate an individual who supposedly had the keys to the car.” Officer Jones could not find the individuals who had the car keys. On the following day, Officer Jones went back to the vacant lot. He testified:
As we drove into the parking lot, an individual came to the rear of a red-bottom, black-top Mercury and opened the trunk. I got out of the vehicle, went to the trunk and asked the individual if the weapons worked. He said, “yeah.” I checked the firearms to make sure they were operable and then placed the firearms in the trunk of my vehicle. There were two firearms.
After I placed them in the trunk, I went to another vehicle parked in front of the Mercury. Eddie [the defendant] was under the hood of that vehicle talking with Earl Gray. I went up to Eddie and said, “A hundred and twenty-five dollars right?” And he said, “yeah.” I took the hundred and twenty-five dollars out of my pocket and gave it to him.
*225Q. What did you give him the hundred and twenty-five dollars for?
Mr. Fullwood: Objection.
Court: Overruled.
The two firearms. He was located two car lengths and a little space in between the two from the rear of the trunk that contained the firearms. I paid him the $125.00 and myself and Earl Gray left the parking lot.
In view of the trial court’s decision to admit, over objection, the officer’s motive for giving defendant one hundred and twenty-five dollars, and considering the paucity of the evidence in this possession of stolen goods case (and I have included all the record reveals defendant said or did), I believe defendant was prejudiced by the admission of the officer’s statement explaining why he came to Wilmington.
Moreover, I do not believe a motion to strike was necessary to preserve an exception to the evidence under the circumstances of this case. Defense counsel objected both after the question was asked and before a response was given and after the response was given. The colloquy is set forth below:
Q. What was your reason for coming to Wilmington on the 24th of September, 1980?
Mr. Fullwood: Objection.
A. For the purpose of making undercover purchases of firearms from Eddie Malloy.
COURT: What?
Mr. Fullwood: Objection.
COURT: Would you repeat that?
A. Purpose of making undercover purchases of firearms from Eddie Malloy.
COURT: Overruled.
In my view, the reason for the agent being in Wilmington during September 1980 was not relevant. Further, the response was apparently based on hearsay. More important, however, the *226response was prejudicial as it tended to mislead the jury and prejudice the defendant. There is no evidence in this case that defendant owned, possessed, mentioned, saw, or even knew of the presence of the guns in question.
The trial court’s ruling on the evidentiary issue addressed would itself warrant a new trial. Again, however, a new trial is the alternative relief defendant seeks. Defendant is entitled, first and foremost, to have the judgment arrested because the indictment is fatally defective.